Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance: 
Subsequently, afterward completes a comprehensive search of the prior art and full examination of the instant application, it is believed that the independent claims (treating the claim as a whole) are patentable, novel and non-obvious invention over all of the cited references in instant application (please see attached PTO-892 form for cited references), individually, or in any hypothetical combination, and for at least the Applicant’s arguments & remarks filed on 10/29/21.  
Claims 1-20 are patentable.    
Conclusion
The prior art made of record and not relied upon is considered relevant to applicant's specification: Laoudias, Christos, Paul Kemppi, and Christos G. Panayiotou. "Localization using radial basis function networks and signal strength fingerprints in WLAN." GLOBECOM 2009-2009 IEEE Global Telecommunications Conference. IEEE, 2009: provides: Fingerprinting localization techniques provide reliable location estimates and enable the development of location aware applications especially for indoor environments, where satellite based positioning is infeasible. In our approach we utilize received signal strength (RSS) fingerprints collected in .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571)272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SHARAD RAMPURIA/
Primary Patent Examiner
        Art Unit 2641